Exhibit 10.23

AMERICAN HOMES 4 RENT

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

American Homes 4 Rent, a Maryland real estate investment trust (the “Company”),
hereby grants Class A common shares of beneficial interest, par value $0.01 per
share (the “Common Shares”), to the Grantee named below in the form of
Restricted Shares. The terms and conditions of the grant are set forth on this
cover sheet and in the attached Restricted Share Agreement (together, the
“Agreement”) and in the Company’s 2012 Equity Incentive Plan (as amended from
time to time, the “Plan”).

Grantee Name:                     

Grant Date:                     

Number of Common Shares underlying the Restricted Shares:             

Purchase Price per Common Share: $            

Vesting Start Date:             

Vesting Schedule: 25% of the Common Shares (rounded down to the nearest whole
share, except for the last vesting installment) underlying the Restricted Shares
vest on each anniversary of the Vesting Start Date over a period of four years
beginning on the Vesting Start Date, subject to the Grantee’s continued Service
through each vesting date

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which will be provided on request.
You acknowledge that you have carefully reviewed the Plan and agree that the
Plan will control in the event any provision of this or Agreement should appear
to be inconsistent with the Plan.

 

Grantee:         Date:       (Signature)       Company:         Date:      
(Signature)       Title:          

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

AMERICAN HOMES 4 RENT

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

 

Restricted Shares

   This Agreement evidences an award of Common Shares in the number set forth on
the cover sheet, at the purchase price set forth on the cover sheet, and subject
to the vesting conditions described in this Agreement (“Restricted Shares”). The
purchase price is deemed paid by your past Service to the Company.

Restricted Share Transferability

   To the extent not yet vested, your Restricted Shares may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered, whether
by operation of law or otherwise, nor may the Restricted Shares Units be made
subject to execution, attachment, or similar process. If you attempt to do any
of these things in contravention of the prior sentence, you will immediately
forfeit your unvested Restricted Shares.

Vesting

  

The Company will issue your Restricted Shares in your name as of the Grant Date.

 

Your right to the Common Shares underlying the Restricted Shares will vest in
accordance with the Vesting Schedule set forth on the cover sheet of this
Agreement, subject to your continued Service through each vesting date.

 

Notwithstanding the Vesting Schedule set forth on the cover sheet, if your
Service is terminated because of your death or Disability, your Restricted
Shares will become 100% vested upon such termination of Service.

Change in Control

  

Notwithstanding the Vesting Schedule set forth on the cover sheet, the vesting
of the Common Shares underlying your Restricted Shares will accelerate if so
provided in Section 17.3 and 17.4 of the Plan in the event of a Change in
Control.

 

For purposes of this Agreement, “Change in Control” will have the same meaning
as defined in the Plan; provided, however, that in no event will a Change in
Control be deemed to have occurred under Section 17.3 or 17.4 of the Plan if the
Company is merged or consolidated with an Affiliate, even if the Company’s
shareholders hold less than 50% of the combined voting power of the voting
securities of the Company in the surviving entity.

Forfeiture of Unvested Restricted Shares

   In the event that your Service terminates for any reason (other than your
death or Disability), you will forfeit to the Company all of the Common Shares
subject to this grant that have not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed.

 

2



--------------------------------------------------------------------------------

Leaves of Absence

   For purposes of these Restricted Shares, your Service does not terminate when
you go on a bona fide employee leave of absence that the Company approves in
writing if the terms of the leave provided for continued Service crediting or
when continued Service crediting is required by Applicable Law or contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employment. The Company, in its sole discretion,
determines which leave counts for this purposes and when your Service terminates
for all purposes under the Plan.

Issuance

   The issuance of the Common Shares with respect to the Restricted Shares will
be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, or
issuance of one or more share certificates, with any unvested Restricted Shares
bearing a legend with the appropriate restrictions imposed by this Agreement. As
your interest in the Common Shares underlying the Restricted Shares vests, the
recordation of the number of Restricted Shares attributable to you under this
grant will be appropriately modified.

Withholding

   In the event that the Company determines that any federal, state, local, or
foreign tax or withholding payment is required relating to this grant of
Restricted Shares, the issuance of Common Shares with respect to this grant, or
the payment of dividends, the Company will have the right to (i) require you to
tender a cash payment, (ii) deduct from payments of any kind otherwise due to
you, (iii) permit or require you to enter into a “same day sale” commitment with
a broker-dealer that is a member of the Financial Industry Regulatory Authority
(a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of the Common
Shares to be delivered in connection with the Restricted Shares to satisfy
withholding obligations and whereby the FINRA Dealer irrevocably commits to
forward the proceeds necessary to satisfy the withholding obligations directly
to the Company, or (iv) withhold the delivery of vested Common Shares otherwise
deliverable under this Agreement to meet such obligations; provided that the
Common Shares so withheld will have an aggregate Fair Market Value not exceeding
the minimum amount of tax required to be withheld by applicable law.

Section 83(b)

Election

   Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the Common Shares
and their Fair Market Value on the date any forfeiture restrictions applicable
to such Common Shares lapse will be reportable as ordinary income at that time.
For this purpose, “forfeiture restrictions” include the forfeiture as to
unvested Common Shares described above. You may elect to be taxed at the time
the Restricted Shares are acquired, rather than when such shares cease to be
subject to such forfeiture restrictions, by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the Grant Date. You will

 

3



--------------------------------------------------------------------------------

  

have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the Fair Market Value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.

Non-Solicitation

  

The following non-solicitation provision will apply to you unless you have
entered into an applicable employment agreement with the Company that has more
restrictive non-solicitation provision (in which case, the more restrictive
provision in such employment agreement will apply).

 

You agree, as a condition of this grant, that in the event you decide to
terminate your Service for any reason, that for a period of ninety (90) days
following the termination of your employment, you will not directly or
indirectly solicit any employees of the Company or any Affiliate for employment,
or encourage any employee to leave the Company or any Affiliate.

Retention Rights

   The Agreement and the grant of the Restricted Shares do not give you the
right to be retained by the Company or any Affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between you and
the Company or any Affiliate, the Company and any Affiliate reserve the right to
terminate your Service at any time and for any reason.

Shareholder Rights

   You have the right to vote your Restricted Shares and the right to receive
any dividends declared or paid with respect to such Restricted Shares. The
Committee may provide that any dividends paid on Restricted Shares must be
reinvested in Common Shares, which may or may not be subject to the same vesting
conditions and restrictions as the vesting conditions and restrictions
applicable to such Restricted Shares. All share distributions, if any, you
receive with respect to Restricted Shares as a result of any share split, share
dividend, combination of shares, or other similar transaction will be subject to
the vesting conditions and restrictions applicable to such Restricted Shares.

 

4



--------------------------------------------------------------------------------

   The Restricted Shares will be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event that the
Company is subject to such corporate activity.

Clawback

   The Restricted Shares are subject to mandatory repayment by you to the
Company to the extent you are, or in the future become, subject to (i) any
Company “clawback” or recoupment policy that is adopted to comply with the
requirements of any applicable law, rule, or regulation, or (ii) any law, rule,
or regulation which imposes mandatory recoupment, under the circumstances set
forth in any such law, rule, or regulation. Furthermore, the Restricted Shares
are subject to mandatory repayment by you to the Company if, as of the Grant
Date, the Company has in place a “clawback” or recoupment policy that requires
the repayment by you to the Company of compensation paid by the Company to you
in the event that you fail to comply with, or violate, the terms or requirements
of such policy.

Legends

  

All certificates representing the Common Shares issued in connection with this
grant shall, where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Applicable Law

   The validity and construction of the Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Agreement to the substantive laws of
any other jurisdiction.

The Plan

  

The text of the Plan is incorporated into the Agreement.

 

Certain capitalized terms used in the Agreement are defined in the Plan and have
the meaning set forth in the Plan.

 

The Agreement and the Plan constitute the entire understanding between you and
the company regarding the Restricted Shares. Any prior agreements, commitments,
or negotiations concerning the Restricted

 

5



--------------------------------------------------------------------------------

   Shares are superseded; except that any written employment, consulting,
confidentiality, non-competition, non-solicitation, and/or severance agreement
or any other written agreement between you and the Company or any Affiliate, as
applicable, will supersede the Agreement with respect to its subject matter.

Data Privacy

  

To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in the Agreement and any
changes to such information, other appropriate personal and financial data about
you, including your contact information, payroll information, and any other
information that the Company deems appropriate to facilitate the administration
of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Code Section 409A

   The grant of Restricted Shares under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A. Notwithstanding anything to the contrary in
this Agreement, neither the Company, any Affiliate, the Board, nor the Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on you under Section 409A and neither the Company, any
Affiliate, the Board, nor the Committee will have any liability to you for such
tax or penalty.

By signing the Agreement, you agree to all of the terms and conditions described
above and in the Plan.

 

6



--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
shares described below over the amount paid for those shares:

 

1. The name, address, taxpayer identification number, and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:                                              

ADDRESS:                                                                      

IDENTIFICATION NO. OF TAXPAYER:                     

TAXABLE YEAR:                     

 

2. The property which is subject to this election is described as follows:
            Class A common shares of beneficial interest, par value $0.01 per
share, of American Homes 4 Rent, a Maryland real estate investment trust (the
“Company”).

 

3. The property was transferred to the undersigned on:             

 

4. The property is subject to the following restrictions:

The common shares are subject to the provisions of a Restricted Share Agreement
between the undersigned and the Company. The common shares are subject to
forfeiture under the terms of such agreement.

 

5. The fair market value of the property at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, is: $             per share x              shares =
$            

 

6. The amount (if any) paid for such property: $            

 

7. The amount to include in gross income is: $            

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than thirty (30) days after the date of transfer of the property. A copy
of the election will also be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.



--------------------------------------------------------------------------------

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                     Taxpayer’s Signature                   Taxpayer’s
Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Shares.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the Restricted
Shares are transferred to you.

 

1  Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.